ORDER

PER CURIAM:
AND NOW, this 13th day of June, 1994, Richard B. Slosberg having been suspended *670from the practice of law in the State of Maine for a period of one year, nine months of which have been suspended based on the conditions set forth in the Order of the Supreme Judicial Court of Maine dated July 8, 1993; the said Richard B. Slosberg having been directed on October 26, 1993, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Richard B. Slosberg is suspended from the practice of law in this Commonwealth consistent with the Order of the Supreme Judicial Court of Maine dated July 8, 1993, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1800, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.